DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 1/24/2022.  Claims 1-15 and 21-24 were pending in the previous action.  Claims 14, 15, 23 and 24 were cancelled.  Claims 25-28 were added.  Claims  1, 6 were amended.  Accordingly, claims 1-13, 21-22 and 25-28 have been examined and are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 21-22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (US 2013/0346108 A1) (Kamen '108) in view of Kamen et al (US 2013/0191513 A1) (Kamen '513)  
Re: Claim 1, Kamen '108  teaches a user device comprising: a memory configured to store computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to at least:
send an information request to a server, the information request requesting information about accessing a gateway of an EHR system (Kamen '108: ; [0192]-[0193] FIGs 1, 2,4;  gateway communicates with facility IT apps;  [0301]-[0304] ref FIG 15 Communication Status Check);  
receive, from the server, a communication comprising a data object associated with the gateway, the data object including configuration information useable by the user device for accessing the gateway  (Kamen '108: [0301]-[0304] ref FIG 15 Communication Status Check)
send an access request to the gateway to request downloading of medical record data maintained by the electronic health record system. (Kamen '108: [0311]  FIG.19  The Patient Scalar Data Check Transaction initiated when DATA AVAILABLE received from a previous Communication Status Check )
Kamen '108 does not explicitly teach:
(i)   the communication comprising an update value, the update value representing a time period;
(ii)   [the update value] being generated based at least in part on characteristics of the electronic health record system
(iii) determining a random clock value that is between zero and the update value,  the random clock value corresponding to a clock time within the time period;
(iv) sending the access request to the gateway at the clock time;
(v)  wherein the server is implemented by a first computer system and the electronic health record system is implemented by a second computer system that is logically and physically isolated from the first computer system

Kamen ‘513 teaches:  
(ii)  [the update value] being generated based at least in part on characteristics of the electronic health record system (Kamen ‘513: [0775], [0778];  [0830] ref FIG 155) 
 (i) the communication comprising an update value, the update value representing a time period;  (iii) determining a random clock value that is between zero and the update value,  the random clock value corresponding to a clock time within the time period; [and]  (iv) sending the access request to the gateway at the clock time  (Kamen ‘513:  [0401], [0424]-[0425] ref FIG 2, [0440]-[0442];  [0481] ref FIG 8;  [0496] ref FIG 9;  [0897]  ref FIG 166 - communication schedules) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamen ‘513: re: sending (access) requests at a scheduled time based on characteristics (state) of the server with those of Kamen ‘108: re: sending (access) requests since doing so optimizes (access) requests in accordance with the server’s ability to effectively process the requests. 
(v)  wherein the server is implemented by a first computer system and the electronic health record system is implemented by a second computer system that is logically and physically isolated from the first computer system (Kamen ‘513 :  [0774] – [0779] ref FIGs 147, 148 ; [0397] – [0398], [0401] Monitoring Server;  [0367], [0867] – [0870]. [0873] – [0874] ref FIG. 166 medical facility server(s) and service-provider server; [0907]-[0911] ref FIG 167;  FIGs 1,3,5,7-9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamen ‘513: re: organization of medical facility and service provider server(s) and respective firewall(s) with those of Kamen ‘108: re: external systems HIS, EMR and LIS systems (Kamen ‘108 [0206]-[0207] ref FIG 4) and internet communication (Kamen ‘108 [0192], FIG 12) since doing so ‘allows the servers to communicate securely over the internet’ (Kamen ‘513 [0867]). 
Claim 6 does not teach or define any new limitations above claim 1 except:
(i) when the first access request fails, determining a future time to send second access request to the gateway; (ii) sending, at the future time, the second access request to the gateway 
(iii) receiving a data package based in part on second request, the data package including medical record data
However, Kamen ‘108 teaches. (i) when the first access request fails, determining a future time to send second access request to the gateway;  . (ii) sending, at the future time, the second access request to the gateway; (Kamen ‘108: [0301]-[0302] FIG 15 status check initiated every 60 seconds; [0311]-[0312]  FIG.19  Patient Scalar Data Check Transaction initiated when DATA AVAILABLE  received from Communication Status Check);  and (iii) receiving a data package based in part on second request, the data package comprising medical record data (Kamen ‘108: [0311]-[0312]  FIG.19  Patient Scalar Data Check Transaction is initiated whenever a DATA AVAILABLE  is received from a previous Communication Status Check transaction); Therefore similar reasons for rejection apply.
Re: Claim 2 Kamen '108  teaches the user device of claim 1 wherein the configuration information comprises API information particular to the gateway (Kamen  ‘108: [0134], [0192] – [0193]  facility gateway integration API)
Claim 7 does not teach or define any new limitations above claim 2.  Therefore similar reasons for rejection apply. 
Re: Claim 3  Kamen ‘108 teaches the user device of claim 1 further comprising:
sending an additional information request to the server in preparation for sending an additional access request to the gateway [and] receiving an additional communication from the server, the additional communication comprising a status indicator for the gateway; (Kamen ‘108: [0301]-[0304] FIG 15 FIG 15 (s235-s237, 240) status check)
refraining from sending the additional access request when the status indicator indicates that the gateway is unavailable. (Kamen ‘108:  [0301]-[0304] FIG 15 (s235-s237, 240) further request sent only if State = AVAILABLE; [0311]-[0312] ref FIG.19  Patient Scalar Data Check Transaction initiated when DATA AVAILABLE  received from communication status check) 
Claim 13 does not teach or define any new limitations above claim 3.  Therefore similar reasons for rejection apply. 
Re: Claim 5 Kamen ‘108 teaches the user device of claim 1 wherein the data object further comprises a universal ID of the device gateway (Kamen ‘108: [0296]-[0297] gateway 40 of FIG 12)
Re: Claim 8 Kamen ‘108 teaches the computer-implemented method of claim 6 including timing of sending access requests (Kamen '108: [0301]-[0304] ref FIG 15 status check initiated every 60 seconds; [0311]  FIG.19  The Patient Scalar Data check Transaction initiated when DATA AVAILABLE received from a previous Communication Status Check)
Kamen ‘108 does not explicitly teach: 
wherein the future time is based on user device characteristics
Kamen ‘513 teaches :
wherein the future time is based on user device characteristics  (Kamen ‘513 [0401], [0424]-[0425] ref FIG 2, [0440]-[0442];  [0481] ref FIG 8;  [0496] ref FIG 9;  [0897]  ref FIG 166 - communication schedules) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamen ‘513: re: sending (access) requests at a scheduled time based on user device characteristics with those of Kamen ‘108: re: sending (access) requests since doing so optimizes (access) requests in accordance with ability of the user device to effectively process the requests.
Re: Claim 9 Kamen ‘108 teaches the computer implemented of claim 8 wherein the characteristics of the user device include battery life (Kamen ‘108: [0250]) network connectivity characteristics (Kamen ‘513: [0830] FIG 156, [0832] FIG 157 link quality; [1092])
Re: Claim 10 Kamen ‘108 teaches the computer implemented of claim 6 wherein the future time is determined based at least in part on a predefined routine defined in the user device, the predefined routine useable by the user device for contacting remote resources. (Kamen ‘108: [0301] –[0302] FIG 15 method 233 communication status check)
Re: Claim 11 Kamen ‘108 teaches the computer-implemented method of claim 6 wherein the medical record data comprises an electronic health record associated with a user of the user device. (Kamen ‘108: [0241] device used by "patient themselves", [0402]) 
Re: Claim 12 Kamen ‘108 teaches the computer-implemented method of claim 6 wherein information request includes information identifying a medical provider associated with the electronic health record system and a plurality of other providers (Kamen  ‘108: [0197] FIG 4 clinicians 101, clinicians & pharmacists 111 )
Re: Claim 21 Kamen ‘108 teaches the user device of claim 1, including after sending the access request, receiving a data package comprising the medical record data  (Kamen ‘108: [0311]-[0312]  ref FIG.19  Patient Scalar Data Check Transaction is initiated whenever a DATA AVAILABLE  is received from a previous Communication Status Check transaction)
Kamen ‘108 does not explicitly teach:
after sending the access request, receiv[ing] a data package comprising the medical record data maintained according to a first format; and stor[ing] the medical record data on the user device according to the first format 
Kamen ‘513 teaches:
after sending the access request, receiv[ing] a data package comprising the medical record data maintained according to a first format; and stor[ing] the medical record data on the user device according to the first format (Kamen ‘513: [0092] The monitoring server may be configured to interrogate an electronic health records database to receive patient information therefrom. The monitoring server may be further configured to populate the monitoring client with a predefined set of information in accordance with the patient information; [0395] “… information specific to the patient 2 can be stored locally in the monitoring client 1, so that the patient's health care provider can access the information directly without having to access the monitoring server 3; Patient Data Store 21008 of FIG 158) 
Re: Claim 22 Kamen ‘108 teaches the user device of claim 21 including after sending the access request, receiving a data package comprising the medical record data  (Kamen ‘108: [0311]-[0312]  ref FIG.19 Patient Scalar Data Check Transaction is initiated whenever a DATA AVAILABLE  is received from a previous Communication Status Check transaction)
Kamen ‘108 does not explicitly teach:
after receiving the data package, converting at least a portion of the medical record data from the first format to a second format that comprises a set of predefined data categories; and store the portion of the medical record data on the user device according to the second format and using the set of predefined data categories
Kamen ‘513 teaches:
after receiving the data package, converting at least a portion of the medical record data from the first format to a second format that comprises a set of predefined data categories; and store the portion of the medical record data on the user device according to the second format and using the set of predefined data categories (Kamen  ‘513:  [0084] the monitoring server is adapted to format data from the plurality of databases to download the data into the monitoring client. Optionally, and in some specific embodiment, the monitoring client may communicate the at least one patient parameter to the monitoring server [0345]  the communication interface allows the monitoring client, such as a tablet computer, to effectively be used as common generic user interface that healthcare providers can use when providing treatment to a patient associated with the monitoring client. One or more databases accessible by the monitoring client allow for central storage of patient information (in any format and database structure, as desired by the healthcare facility or database maintainer), as well as for downloading information that can be used by the healthcare providers in treatment of the patient associated with the monitoring client.)
Re: Claim 25,  Kamen ‘108 teaches the user device of claim 1, wherein sending the information request comprises sending the information request responsive to a user input of a user received from the user device, the medical record data associated with the user (Kamen ‘108: [0241] device used by "patient themselves", [0402])
Re: Claim 26 Kamen ‘108 teaches the user device of claim 1, including sending an information request to a server requesting information about accessing a gateway of an EHR system (Kamen '108: ; [0192]-[0193] FIGs 1, 2,4;  gateway communicates with facility IT apps;  [0301]-[0304] ref FIG 15 Communication Status Check);  and sending an access request to the gateway to request downloading of medical record data maintained by the electronic health record system. (Kamen '108: [0311]  FIG.19  The Patient Scalar Data Check Transaction initiated when DATA AVAILABLE received from a previous Communication Status Check )
Kamen ‘108 does not explicitly teach:
wherein the information request requests connection information relating to a time window for the user device to (i) connect to the gateway of the electronic health record system, and (ii) download the medical record data.
Kamen ‘513 teaches:
wherein the information request requests connection information relating to a time window for the user device to (i) connect to the gateway of the electronic health record system, and (ii) download the medical record data. (Kamen ‘513:  [0401], [0424]-[0425] ref FIG 2, [0440]-[0442];  [0481] ref FIG 8;  [0496] ref FIG 9;  [0897]  ref FIG 166 - communication schedules) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamen ‘513: re: sending (access) requests at a scheduled time based on characteristics (state) of the server with those of Kamen ‘108: re: sending (access) requests since doing so optimizes (access) requests in accordance with the server’s ability to effectively process the requests. 
Re: Claim 27 Kamen ‘108 teaches the user device of claim 26 including sending an information request to a server requesting information about accessing a gateway of an EHR system (Kamen '108: ; [0192]-[0193] FIGs 1, 2,4;  gateway communicates with facility IT apps;  [0301]-[0304] ref FIG 15 Communication Status Check);  and sending an access request to the gateway to request downloading of medical record data maintained by the electronic health record system. (Kamen '108: [0311]  FIG.19  The Patient Scalar Data Check Transaction initiated when DATA AVAILABLE received from a previous Communication Status Check )
Kamen ‘108 does not explicitly teach:
wherein the time period defines the time window, and the clock time defines the time at which the user device sends the access request.
Kamen ‘513 teaches:
wherein the time period defines the time window, and the clock time defines the time at which the user device sends the access request. (Kamen ‘513:  [0401], [0424]-[0425] ref FIG 2, [0440]-[0442];  [0481] ref FIG 8;  [0496] ref FIG 9;  [0897]  ref FIG 166 - communication schedules) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamen ‘513: re: sending (access) requests at a scheduled time based on characteristics (state) of the server with those of Kamen ‘108: re: sending (access) requests since doing so optimizes (access) requests in accordance with the server’s ability to effectively process the requests. 
Re: Claim 28 Kamen ‘108 teaches the user device of claim 1, wherein the first computer system is configured to maintain configuration information of a plurality of electronic health record systems including the electronic health record system (Kamen ‘108: [0205] ref FG 3 multiple facilities);  
Kamen ‘108 does not explicitly teach:
wherein the second computer system is configured to maintain electronic health records for a population of users including a user associated with the user device
Kamen ‘513 teaches:
wherein the second computer system is configured to maintain electronic health records for a population of users including a user associated with the user device (Kamen ‘513 [0308] ref FIG 135 patient list).  It would have been obvious to combine the teachings of Kamen ‘513 re: second computer configured to maintain EHR records as discussed re: claim 1.   Therefore similar reasons for rejection apply. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen '108  and Kamen ‘513 in view of Raduchel (US 2014/0081669 A1)
Re: Claim 4, Kamen ‘108 teaches the user device of claim 1, including downloading medical record data (Kamen ‘108: [0311]-[0312]  ref FIG.19) and Kamen ‘513 teaches wherein the medical record data is downloaded according to HL7 (Kamen ‘513: [0786] ref FIG 147)
Kamen ‘108  and Kamen ‘513 do not explicitly teach:
wherein the medical record data is downloaded according to Fast Healthcare Interoperability Resources (FHIR) standard.
Raduchel teaches:
wherein the medical record data is downloaded according to Fast Healthcare Interoperability Resources (FHIR) standard. (Raduchel: [0343])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raduchel re: FHIR standard for downloading medical record data with those of Kamen ‘108 re: HL7 interface, since FHIR is an HL7 compatible interface. 



Response to Arguments
Applicant's arguments filed 1/24/2022  have been fully considered but they are not persuasive. Specifically, re: rejection(s) of independent claims 1 and 6
Applicant argues:
(1)  Kamen '108 discusses a "method 269 of communication between a medical device and a device gateway." Kamen '108 at ,i 311. Initially, Applicant points out that Kamen' 108's "device gateway" is not equivalent to the "gateway of the electronic health record system," at least because Kamen' 108's gateway is not associated with "the electronic health record system."  (Rem. p. 10)
(2)  Even assuming arguendo that Kamen' 108's "device gateway" discloses the "gateway" from claim 1 (which Applicant does not concede), Kamen '108 nevertheless fails to disclose this feature at least because Kamen' 108 fails to disclose or make obvious "a server" that is separate from the "gateway of an electronic health record system."
Examiner respectfully disagrees:
Re: (1)  Examiner notes that Kamen' 108's gateway is associated with "an electronic health record system." insofar as it uses the gateway to communicate with EHR systems to access patient information (Kamen '108: ; [0192]-[0193] FIGs 1, 2,4;  gateway communicates with facility IT apps) 
Re: (2)  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In particular,  Examiner notes that Kamen '513,  not Kamen ‘108n is cited for teaching claimed limitation “wherein the server is implemented by a first computer system and the electronic health record system is implemented by a second computer system that is logically and physically isolated from the first computer system”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) Deobhakta et al (US 2009/326982 A1) ([0012] FIG. 1 illustrates an electronic medical record management system 100 that facilitates the storage and sharing of electronic medical records between patients and healthcare providers …. a patient 110 may access an electronic medical record 139 of the patient stored at a database system 130 via a patient interface 132. Healthcare providers 120, including healthcare provider 122, healthcare provider 124, healthcare provider 126, and healthcare provider 128 may access electronic medical records stored at database system 130 via one or more of clinical systems 140. [0041] The validation request may specify one or more of the following parameters: the child-application-identification-code associated with the healthcare provider, the validation question, the validation answer, a patient identifier identifying the patient, a provider identifier identifying the healthcare provider, and an access request. In some embodiments, the validation request may not specify the validation question. For example, the validation question may be generated by the clinical system or the database system on behalf of the healthcare provider. [0068]; [0072]) 
(2) Wen et al (US 2015/0025906 A1) ABSTRACT: A health information system related to the field of data management is disclosed. The system includes at least one medical institution server, a front end processor, two or more data gateways, and a data exchange platform, where the at least one medical institution server is configured to send medical data to the front end processor, the front end processor is configured to receive the medical data from the at least one medical institution server, acquire a destination data gateway from the two or more data gateways, and send the medical data to the destination data gateway, the two or more data gateways are configured to receive the medical data and send the medical data to the data exchange platform, and the data exchange platform is configured to process the received medical data. [0027] The destination data gateway determining unit is configured to randomly acquire one data gateway from the two or more data gateways as the destination data gateway.  [0034] Further, healthy heartbeat detection is established between the front end processor and the data gateway. When a heartbeat of a connection is faulty, the front end processor automatically re-establishes a communication connection to the data gateway. If the communication connection fails to be established, an alarm is generated to notify a control scheduling module of closing a connection. [0037] The data gateway directly implements interworking between the platform and an information system of the medical institution and performs protocol interconnection of data exchange. A used protocol is the HL7/Clinical Document Architecture ( HL7/CDA) specification. One data gateway on a regional health information platform may interconnect with multiple medical institutions. [0046] … the front end processor 302 may further determine the destination data gateway by using any one of the following methods: (a) randomly acquiring one data gateway from the data gateways 303A, 303B, and 303C as the destination data gateway; (b) acquiring, according to a preset sequence, one data gateway from the data gateways 303A, 303B, and 303C as the destination data gateway; (c) using the data gateways 303A, 303B, and 303C as the destination data gateway; and (d) determining whether an active data gateway in the data gateways 303A, 303B, and 303C runs normally, and acquiring the active data gateway as the destination data gateway if the active data gateway runs normally; and acquiring a standby data gateway in the two or more data gateways as the destination data gateway if the active data gateway runs abnormally. [0051] According to the method provided by this embodiment, multiple data gateways are disposed in a health information system, so that the health information system is capable of supporting multiple connections between a front end processor and the data gateways and load sharing-based access can be supported between the data gateways, thereby preventing a service from being affected due to congestion of a single data gateway in busy hours. A data exchange platform is capable of receiving access to information of each medical institution server in a balanced manner and each medical institution server accesses a regional health information platform by using multiple connections [0060] The data gateway is configured to be responsible for maintaining configuration information and connection states of a medical institution and a front end processor that are connected to the data gateway, so as to assist a control scheduling module in summarizing and delivering a data packet. When the medical data sent by the front end processor is received, a data format of the medical data is parsed from an external protocol into an internal data packet format and the internal data packet format is assembled into an external protocol format. The data gateway is further responsible for interworking with the data exchange platform through a data exchange platform interface, delivering a protocol packet to a front end processor of a relevant medical institution according to configurations and running states of the medical institution and the front end processor
(3)  Raduchel (US 2014/081669 A1) [0057]; [0067]-[0069] The user electronic device 130 creates a first request for electronic medical records based on the accessed authentication token (206) … the user electronic device accesses information associated with a first storage system (e.g., storage system 140) storing electronic medical records included in the request and generates a request for the electronic medical records stored by the first storage system based on the accessed information and the accessed authentication token. In some examples, the accessed information may include information related to a network address for the first storage system and formatting information for requests to the first storage system. In these examples, the user electronic device 130 may generate a request addressed to the first storage system and in a format used by the first storage system. The user electronic device 130 also includes information associated with the accessed authentication token in the first request. For example, the user electronic device 130 may include the authentication token in the first request or otherwise generate the request to include information based on the accessed authentication token. For example, the user electronic device 130 may encrypt the first request using information included in the authentication token such that the storage system only will be able to decrypt the request if the request was encrypted with a valid authentication token. The first request also may include information identifying the user and/or the electronic medical records asked for in the request; [0173]) 
(4) Landrum et al (US 20090073991 A1)  (ABSTRACT:  Systems, devices and methods transmit data from a patient device to a location, for example a remote location, where the patient is monitored. The system may comprise a server system, for example a backend server system, a gateway and the patient worn device. The gateway can be configured to communicate with the patient worn device in response to a list transmitted from the server, for example an approved patient device list transmitted from the server to the gateway. This use of the list can control data throughput from the patient device to the gateway and also from the gateway to the server, such that the communication from the device on the list to the server is maintained and appropriate information can be reliably sent from the patient device to the server. [0025]… each gateway of the plurality of gateways comprises a unique gateway identifier. Each gateway of the plurality of gateways can be configured to communicate with at least one of the plurality of patient devices in response to the unique gateway identifier [0070] Each of gateways 102A, 102B, 102C, and 102D may each include an approved patient device list, such as a list of approved patient device serial numbers, and/or range of approved patient device identifiers. Each adherent patient device may transmit the device identifier to any gateway within range of the wireless communication signal transmitted by the adherent device. [0083]) 
(5) Khashman  (US 2018/0226143 A1)  (ABSTRACT: Embodiments of the invention are directed to a system, method, or computer program product for a medical diagnostic platform. The system accesses data collected on one or more source server systems and selectively extracts user information according to the desired criteria of an operator or user. The system generates a secure, user database, wherein the user database comprises the selectively extracted user information, such as medical, financial, and demographic information, from multiple source server systems creating a centralized database of user information stored in a single location. The system further generates a medical diagnostic analysis of the user in comparison to similar users and displays recommended and extrapolated results for diagnoses, procedures, treatments, and costs for the user based on the history of the similar users. [0044] … "monitoring" may occur periodically or intermittently over the period of time, or the monitoring may occur continuously over the period of time. … a system may actively monitor a database, wherein the system periodically transmits control signals to the database, the control signals being configured to retrieve predetermined source data from the database or being configured to cause the database system to transmit the predetermined source data, typically in real time, over a predetermined period of time. Next, the system, typically, identifies changes/modifications to the source data stored in the source database and/or additionally processes the predetermined source data retrieved from the database … by utilizing the data to perform one or more additional steps … to construct encoded data, typically stored in an encoded data file, [0121] Moreover, it should be understood that the process flows described herein include transforming the information sent and/or received from the applications of the different systems …  and/or the devices from one or more data formats into a data format associated with an application for display to the user on the user device…. a program may recognize several data file formats at the data input stage and then is also capable of storing the output data in a number of different formats. 
 (6) Tee (US 20170124276 A1) [0033] The personal health records can be connected to the electronic medical records which are the official records typically owned by the medical service providers and updated after patients' visits with the medical professionals. In contrast, the personal health record would keep track of a patient's health conditions anytime. In the US, this can be done through the Fast Healthcare Interoperability Resources (FHIR) interface. Patient's medical information, e.g. vital signs, medication prescriptions, lab results, radiology results, procedures and other test results, can be retrieved through the FHIR API calls. Both records can be combined to analyze and compare the patient's conditions for thorough assessment. [0045] 2) With mobile devices, no sensors—their medical/health records can be maintained by themselves and/or other authorized users in the group, manually;3) With mobile devices, with sensors—their medical/health records can be maintained by themselves and/or other authorized users in the group, manually; some measurements and status updated automatically via the sensors;4) With wearable sensors, no mobile devices (e.g. cell phones)—A hub/gateway at the facility communicates with the wearable sensors of these clients, updating their records with the measurement data directly;5) Hub/Gateway—Connected to the group as one of the client nodes, with the difference that it can connect to the wearable sensor devices on those clients who do not have their own mobile devices to collect their own measurement data. For example, this can be a tablet computer running the mHealth app and/or maybe others that can communicate with the wearable devices on the clients
(7) La Fever et al (US 2014/0287723 A1) ABSTRACT:  Various systems, computer-readable media, and computer-implemented methods of providing improved data privacy and security by enabling subjects to which data pertains to remain "dynamically anonymous," i.e., anonymous for as long as is desired--and to the extent that is desired--are disclosed herein. Embodiments may include systems that create, access, use (e.g., by collecting, processing, copying, analyzing, combining, modifying or disseminating, etc.), store and/or erase data with increased privacy and security, thereby facilitating the availability of more qualified and accurate information. When data is authorized by subjects to be shared with third parties, embodiments may facilitate sharing information in a dynamically controlled manner that enables delivery of temporally-, geographically-, and/or purpose-limited information to the receiving party. In one example, mobile/wearable/portable applications implementing a system or aspects thereof as disclosed herein may provide a controlling entity with control over both the timing and level of participation in location- and time-sensitive applications. [0222] FIG. 6 shows an example of process for providing data security and data privacy, in accordance with one embodiment of the present invention. FIG. 6 shows process steps that may be implemented by a controlling party or a system …. The operations outlined in FIGS. 6-10 may be facilitated by means of known programming techniques including but not limited to Simple Object Access Protocol (SOAP), Representational State Transfer (REST) Application Programming Interfaces (APIs) or Service Oriented Architecture (SOA) techniques as well as canonical industry standard data models such as HL7 for healthcare…. [0300] FIG. 15 shows an example wherein related party X transmitted attribute combination Q (Explicit Data) to another version of the SP1 Pandora Radio in mobile application form, accessible via mobile device access communications ("Communication Network 2" or "CN2"). Attribute combination Q is assigned a random identifier code of DDID 9, for a limited temporal period, by the privacy server and the identifier code together with attribute combination Q is communicated as a TDR to SP1 via CN2 via a security client. [0302] FIG. 17 shows an example wherein party X transmits attribute combination P (Behavioral Data) via a privacy client that may reside on a subject device, on a service provider device, accessible via and reside in a cloud network, or reside on the same computing device as the privacy server to a Service Provider ("SP2") that provides monitoring services related to exercise activity such as FitBit via wearable device access communications ("Communication Network 3" or "CN3"). Attribute combination P is assigned a random identifier code of DDID 7, for a limited temporal period, by the PS and the identifier code together with attribute combination P is communicated as a TDR to SP2 via CN3 via a security client.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon. – Thurs 12pm – 5pm
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/
Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455